Supreme Court of Florida
                                   ____________

                                   No. SC15-1580
                                   ____________


       IN RE: AMENDMENTS TO THE FLORIDA RULES FOR
    CERTIFICATION AND REGULATION OF SPOKEN LANGUAGE
                   COURT INTERPRETERS.

                                  [October 1, 2015]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules for Certification and Regulation of Spoken Language Court

Interpreters (Interpreter Rules). We have jurisdiction. See art. V, § 2(a), Fla.

Const.

      In March 2014, this Court adopted amendments to the Interpreter Rules. See

In re Amends. to Fla. Rules for Certif. & Regul. of Court Interpreters, 136 So. 3d
584 (Fla. 2014). Those amendments established and set out the standards for the

three “designations” of court interpreters: certified, language skilled, and

provisionally approved. Id. at 585-86. The amendments also subjected

undesignated interpreters working in the courts by court appointment on a regular

basis to the provisions of the court interpreters’ Code of Professional Conduct and,
in certain circumstances, to the disciplinary procedures for designated court

interpreters. Id. at 587.

      Thereafter, in March 2015, this Court again adopted amendments to the

Interpreter Rules. See In re Amends. to Fla. Rules for Certif. & Regul. of Spoken

Language Court Interpreters, 159 So. 3d 804 (Fla. 2015). Those amendments

contained a more inclusive definition of the phrase “court interpreter” and an

expansive definition for the phrase “court-related proceeding.” Id. at 804. The

amendments further required that all court interpreters, as newly defined, register

with the Office of the State Courts Administrator and take the necessary steps

toward obtaining a designation. Id. at 804-05.

      The Court Interpreter Certification Board (Board) has now submitted a

petition proposing additional amendments to the Interpreter Rules. The Board

proposes amending the following rules: 14.100 (Definitions); 14.110 (Court

Interpreter Certification Board); 14.200 (Registration); 14.205 (Certified Court

Interpreter Designation); 14.210 (Language Skilled Designation); 14.215

(Provisionally Approved Designation); 14.220 (Waiver of Examination

Requirement); 14.225 (Issuance of Certificates); 14.230 (Renewal of Certificates);

14.240 (Maintenance of Official Designation); 14.310 (Accuracy and

Completeness); 14.320 (Representation of Qualifications); 14.370 (Assessing and

Reporting Impediments to Performance); 14.405 (Suspension or Revocation);

                                          2
14.410 (Disciplinary Procedures); and 14.450 (Reinstatement). We hereby adopt

the amendments as proposed by the Board.1

      The amendments are largely technical and are aimed at clarifying existing

provisions in the Interpreter Rules. Notably, the amendments further clarify the

registration process and the process by which individuals obtain a designation.

The amendments clarify these processes by relocating a number of existing

provisions and restructuring several of the Interpreter Rules.

      Accordingly, we amend the Florida Rules for Certification and Regulation of

Spoken Language Court Interpreters as reflected in the appendix to this opinion.

New language is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately upon the

release of this opinion. Because the amendments were not published for comment




      1. According to the petition, these amendments relate to amendments to the
Florida Rules of Judicial Administration jointly proposed by the Board and the
Rules of Judicial Administration Committee in In re Amends. to the Fla. Rules of
Judicial Admin., Case No. SC15-1594 (Fla. Oct. 1, 2015). We expedited our
consideration of the amendments in Case No. SC15-1594 because those
amendments permit a court to use a non-registered interpreter in exceptional
circumstances. Because the amendments in this case relate to the amendments in
Case No. SC15-1594, we have likewise expedited our consideration of the
amendments in this case.

                                          3
prior to their adoption, interested persons shall have sixty days from the date of this

opinion in which to file comments with the Court.2

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Court Interpreter Certification Board Committee

Judge Jon Kevin Abdoney, Chair, Court Interpreter Certification Board, Tenth
Judicial Circuit, Bartow, Florida, and James Calvin Goodlett, Staff Liaison, Office
of the State Courts Administrator, Tallahassee, Florida,


       2. All comments must be filed with the Court on or before November 30,
2015, with a certificate of service verifying that a copy has been served on the
Board chair, Honorable Kevin Abdoney, P.O. Box 9000, Drawer J-165, Bartow,
Florida 33831-9000, kabdoney@jud10.flcourts.org, and on the Staff Liaison to the
Board, James Calvin Goodlett, 500 S. Duval Street, Tallahassee, Florida 32399,
goodlettc@flcourts.org, as well as a separate request for oral argument if the
person filing the comment wishes to participate in oral argument, which may be
scheduled in this case. The Board chair has until December 21, 2015, to file a
response to any comments filed with the Court. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically filed via the E-
Filing Portal in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a non-lawyer or a lawyer not licensed to practice in
Florida, the comment must be electronically filed via e-mail in accordance with In
re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order
No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be
submitted in Microsoft Word 97 or higher. Any person unable to submit a
comment electronically must mail or hand-deliver the originally signed comment
to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street,
Tallahassee, Florida 32399-1927; no additional copies are required or will be
accepted.
                                           4
for Petitioner




                 5
                                     Appendix

                     PART I.      GENERAL PROVISIONS

RULE 14.100.       DEFINITIONS
      The following terms have the meanings shown as used in these rules:

       (a) Court Interpreter. Any person providing spoken language court
interpreting services during a court or court-related proceeding, except persons
performing such services without remuneration on behalf of indigent persons
demonstrating an inability to pay in circumstances not requiring appointment of a
court interpreter.
       (b) Certified Court Interpreter. AnA designation reserved for
interpreters who hashave completed all requirements for certification in accordance
with these rules and holds a valid certificate issued by the Office of the State
Courts Administrator.

      (c)-(g) [NO CHANGE]
       (h) Court-Related Proceeding. Any event, including, but not limited to,
a deposition, mediation, arbitration, or examination, which occurs or could be
made to occur as a result of a court order, subpoena, or general law, and for which
the primary purpose is the communication or exchange of information related to a
claim or defense in or the settlement of a pending or impending court case.
However, a law enforcement investigation which does not yet involve the
participation of the prosecuting authority shall not be considered a court-related
proceeding.
      (i)    Limited-English-Proficient Person. A person who is unable to
communicate effectively in English because the individual’s primary language is
not English and he or she has not developed fluency in the English language. A
person with limited English proficiency may have difficulty speaking, reading,
writing, or understanding English.

      (ij)   Board. The Court Interpreter Certification Board.

        (jk) Compliance Period. The two-year period beginning upon official
designation as a certified, language skilled, or provisionally approved issuance of a
letter confirming registration or renewal of registration of a court interpreter.


                                          6
       (kl) State-Certifying Examination. A full or abbreviated board-
approved oral performance examination designed to objectively measure whether a
candidate possesses the minimum levels of language knowledge and fluency and
interpreting skills required to perform competently during court proceedings.

       (lm) Written Examination. An initial qualifying or screening
examination designed to measure a candidate’s literacy in English, familiarity
with, and usage of, court-related terms, and/or knowledge of matters regarding
interpreter ethics and related professional conduct.

       (mn) Full Oral Performance Examination. An oral examination which
measures language knowledge and fluency in both English and non-English
languages, as well as the ability to successfully render meaning in target and
source languages in simultaneous interpretation, consecutive interpretation, and
sight translation of documents.
      (no) Abbreviated Oral Performance Examination. An oral examination
assessing functional proficiency to competently interpret simultaneously in court
from English to a non-English language, and prerequisite to which a candidate
must satisfy board-approved oral proficiency interviews in both English and non-
English languages.

       (op) Oral Proficiency Interview. A standardized language proficiency
interview assessing functional speaking ability in both English and non-English
languages.
      (pq) Modes of Court Interpretation. Simultaneous interpretation,
consecutive interpretation, and sight translation of documents in a court setting.

        (qr) Transcription. The process of preserving audio or videotaped sound
files in written form, duplicating the original, together with its translation into the
target language, and, when used for evidentiary purposes, produced in dual-
language format with the original and translation appearing side-by-side.

      (rs) Translation. Converting a written text from one language into
written text in another language.


RULE 14.110.        COURT INTERPRETER CERTIFICATION BOARD
      (a) Board Composition. The Court Interpreter Certification Board is
created to supervise a process encouraging certification of court interpreters by

                                           7
which interpretersqualified persons may become certified or otherwise duly
qualifiedregistered and officially designated, and in accordance with which the
conduct of all court-appointed persons engaged in spoken language interpreting in
the courts and court-related proceedings shall be governed. The board shall be
under the supervisory authority of the Supreme Court of Florida. It shall be
composed of ten persons, appointed by the chief justice, as follows:

             (1)    two county court judges;
             (2)    three circuit court judges;

             (3)    three trial court administrators;

             (4)    one federally certified court interpreter; and

             (5)    one state certified court interpreter.

       (b)-(f) [NO CHANGE]
       (g) Fees. The board shall have the authority to recommend to the
supreme court such fees as the board may deem necessary to permit it to carry out
its duties, including, but not limited to, orientation fees, examination fees,
application fees, renewal fees, and late fees. All sSuch fees shall be made payable
to the State of Florida and shall be non-refundable.

      (h)-(i) [NO CHANGE]


   PART II.        INTERPRETER REGISTRATION AND DESIGNATIONS

RULE 14.200.        REGISTRATION

      (a)    [NO CHANGE]
     (b) General Prerequisites. Unless otherwise provided, all applicants
completing prerequisites for registration must:

             (1)-(6) [NO CHANGE]

              (7) agree to diligently pursue designation as a certified, language
skilled, or provisionally approved interpreter and, within the first year of any two-
year registration or applicable renewal period, submit to:


                                           8
                     (i)   at least 1 full oral performance examination approved by
the board, or, in the event a full oral performance examination is unavailable,
submit to a board-approved abbreviated oral examination and demonstrate
functional speaking ability in English and a non-English language through oral
proficiency interviews as a prerequisite to taking the abbreviated examination;
                   (ii) at least 1 approved oral proficiency interview in English
and a non-English language for which there is no state-certifying examination as
an assessment of functional speaking ability; or

                     (iii) at least 1 equivalent state-certifying examination in
another state that is in accordance with board-approved requisites; and

             (8)    [NO CHANGE]
       (c) Renewal and Maintenance of Registration. Registration under this
rule shall be valid for a period of 2 years. Before any person’s registration may be
renewed, he or she must have completed 16 credits of continuing education
through a board-approved program and comply again with subdivisions (b)(3)
through (b)(7) of this rule. The board shall provide written notice of expiring
registrations at least 90 days before expiration. Applications for renewal of
registration must be accompanied by a fee in an amount set by the supreme court.:

             (1) complete 16 credits of continuing education through a board-
approved program and submit an application for continuing education credit on a
reporting form furnished by the board;
            (2) complete 20 law-related professional court interpreting
assignments, or a lesser number of assignments totaling no fewer than 40 hours;
             (3)    pay any applicable renewal fee in an amount set by the supreme
court; and

              (4) if not officially designated as certified, language skilled or
provisionally approved, comply again with subdivisions (b)(4), (b)(5), and (b)(7)
of this rule.
       Officially designated state-level court interpreters who are employed by the
courts in court interpreting positions may, rather than reporting discrete law-related
professional assignments, provide proof of court employment and an affidavit
averring compliance with this requirement. Court interpreters unable to complete
the required professional court interpreting assignments because of a limited need
                                          9
for interpreting services in their language or in other exceptional circumstances
may be eligible, upon written request and board approval, for an extension of time
or exemption. A language skilled or provisionally approved interpreter who is
granted an extension must, in lieu of a biennial renewal fee and as a condition of
maintaining registration and any official state-level designation, pay a fee in an
amount proportionate to the time of extension.

       (d) Letters Confirming Registration and Renewal. Letters confirming
registration and renewal of registration shall be issued to persons satisfying
requirements under this rule. Any official state-level designation held by the
registered interpreter shall be noted in such letters.

      (e) Approved Continuing Education. The board shall keep and
maintain a list of approved continuing education programs. Approval of an
educational program or activity not listed shall be at the board’s discretion and
subject to approval on a case-by-case basis.
       (f)   Notification. The board shall notify all registered court interpreters in
writing of the expiration of their registration and any corresponding official state-
level designation at least 90 days before such date. Notice shall be given by
regular United States mail or via e-mail, directed to the last postal or e-mail
address on file with the board.

       (g) Administrative Suspension. Registration and any corresponding
official state-level designation shall be suspended automatically upon failure to
comply with requirements under rule 14.200(c), but may be reinstated upon
application to the board, accompanied by payment and made within 60 days of the
date of suspension. Upon expiration of the 60-day grace period, registration and
any official state-level designation shall be revoked and any request for
reinstatement must be made in accordance with rule 14.450.

       (dh) Administrative Revocation. Registration shall be automatically
revoked for any person who fails to submit to at least one of the foregoing
examinations within the first year of any two-year registration period, except for
registrants who have previously achieved the designation of certified, language
skilled, or provisionally approved during a prior two-year registration periodcourt
interpreter. A court interpreter whose registration is revoked under this
subdivision shall not be eligible for registration for a period of 1 year following
revocation and must thereafter comply with all requirements of subdivision (b) of
this rule.


                                         10
       (ei) Threshold Performance. Registration may be revoked at the
discretion of the board for any person who fails to attain minimum scores, in
accordance with standards prescribed by the board and published in board
operating procedures, on the sight translation, simultaneous interpretation, and
consecutive interpretation components during a single test administration as
specified under subdivision (b)(7)(i) or (b)(7)(iii), or who fails to demonstrate
satisfactory functional speaking ability as prescribed by the board during an oral
proficiency interview under subdivision (b)(7)(ii).

      (fj) Persons Holding Valid Designation Before October 1, 2015. A
person holding the designation of certified, language skilled, or provisionally
approved interpreter before October 1, 2015 is deemed to be registered during the
time he or she holds such designationfor the remainder of the two-year compliance
period then applicable to such person. Renewal of the designation of certified,
language skilled, or provisionally approved interpreter shall be governed by rule
14.230. Such person’s registration shall expire on the date which is two years
following official designation or the last renewal of such designation. Such person
must thereafter renew registration under subdivision (c) of this rule.

       (g) Loss of Designation. Any certified, language skilled, or provisionally
approved court interpreter whose designation expires, is suspended, or revoked
shall be deemed unregistered on the 181st day following loss of designation, unless
the board, in its discretion, sets a shorter period of time. Any person failing to
renew registration within 181 days after loss of designation, or such lesser number
of days as may be set by the board, shall cease providing interpreter services in all
court and court-related proceedings.


RULE 14.205.       CERTIFIED COURT INTERPRETER DESIGNATION

      (a)    [NO CHANGE]
       (b) Requirements. An applicant seeking designation as a certified court
interpreter must:

             (1) register under provisions of rule 14.200, complying with
subdivisions 14.200(a), (b)(1) through (b)(6), and (b)(8);

             (2) pass a board-approved full oral performance examination upon
attaining a minimum score in accordance with standards prescribed by the board
and published in board operating procedures, unless qualifying for a waiver of the
examination requirement under rule 14.220; and
                                       11
               (3) absent availability of a full oral performance examination, pass
a board-approved abbreviated oral examination, attaining a minimum score in
accordance with standards prescribed by the board and published in board
operating procedures, and demonstrate functional speaking ability in English and a
non-English language as prescribed by the board through oral proficiency
interviews as a prerequisite to taking the abbreviated examination and qualifying
for certification; and.
             (4) complete the process leading to designation within 2 years
following the submission of an application for registration, unless extended by the
board in exceptional circumstances.

       (c) Court-Employed Interpreters. Applicants who are selected as
employee interpreters in the state courts system for a language for which a state-
certifying examination is available, but who are not certified at the time of court
employment, shall become certified within 1 year of being employed in a court
interpreting position. The one-year requirement may be modified by the board on a
case-by-case basis, if necessary, only in exceptional circumstances.


RULE 14.210.       LANGUAGE SKILLED DESIGNATION
       (a) Preferred Appointment, Retention, and Staffing. The language
skilled designation represents the highest qualified state-level interpreter
designation next beneath full certificationfor languages for which there is currently
no state-certifying examination and shall be the preferred designation over non-
designated interpreters in the selection, appointment, staffing, or private retention
of court interpreters in the area of the language skilled individual’s linguistic
expertise.
       (b) Requirements. An applicant seeking designation as a language
skilled court interpreter in a spoken language for which there is no state-certifying
examination must:

             (1) register under provisions of rule 14.200, complying with
subdivisions 14.200(a), (b)(1) through (b)(6), and (b)(8); and
            (2) pass an approved oral proficiency interview in English and a
non-English language, attaining a minimum score in accordance with standards
prescribed by the board and published in board operating procedures, as an
assessment of functional speaking ability; and.

                                         12
            (3) complete the process leading to designation within 2 years
following submission of an application for registration, unless extended by the
board in exceptional circumstances.

       (c) Conditional Designation. In the event a language-specific state-
certifying examination becomes available, a language skilled interpreter shall be
required to take and pass the certifying examination within 2 years of notice of its
availability. Failure to become certified within this two-year period shall result in
loss of the language skilled designation, unless the board approves an extension in
exceptional circumstances.


RULE 14.215.        PROVISIONALLY APPROVED DESIGNATION
       (a) Preferred Appointment, Retention, and Staffing. The
provisionally approved court interpreter designation represents the highest
qualified state-level interpreter designation next below the certified and language
skilled designations and shall be the preferred designation in the selection,
appointment, staffing, or private retention of court interpreters when certified or
language skilled interpreters are unavailable.

      (ab) Requirements. An individual not yet certified in a spoken language
for which a state-certifying examination is available, but who has taken the oral
performance exam, may be designated as provisionally approved upon:
             (1) registering under provisions of rule 14.200, complying with
subdivisions 14.200(a), (b)(1) through (b)(6), and (b)(8); and

            (2) attaining minimum scores on each section of the oral
examination in accordance with standards prescribed by the board and published in
board operating procedures; and.
            (3) completing the process leading to designation within 2 years
following submission of an application for registration, unless extended by the
board in exceptional circumstances.

       (bc) Loss of Designation. Following designation as a provisionally
approved interpreter, if the interpreter fails to become certified within 2 years, or
within 1 year if the individual is employed in a court interpreting position, the
interpreter will forfeit the designation unless the board approves an extension in
exceptional circumstances.

                                          13
RULE 14.220.        WAIVER OF EXAMINATION REQUIREMENT
       (a) Federal Certification. Upon presentation of proof satisfactory to the
board, the oral performance examination requirement shall be waived for anyone
holding a federal courts certificate which is issued by the Administrative Office of
the United States Courts and whose name appears on the registry of federally
certified interpreters. No other component of certification or registration is waived
by this rule.

      (b)    [NO CHANGE]


RULE 14.225.        ISSUANCE OF CERTIFICATES
       Upon satisfactory completion of the specified requirements, the board shall
issue a certificate for each official designation which shall include a designation
number, and date of issue, and date of expiration. A certificate issued under this
rule shall expire on the same date that the officially designated interpreter’s
registration expires. Letters confirming registration shall be issued to persons
satisfyingRegistrations shall be renewed, as applicable, upon satisfaction of
renewal requirements under rule 14.200(c). Certificates for certified and language
skilled interpreters shall be reissued upon renewal of registration.


RULE 14.230.        RENEWAL OF CERTIFICATES
       (a) Renewal. Once issued, the certificate for a certified court interpreter
shall remain renewable unless suspended or revoked by the board. The language
skilled designation may also be renewed conditioned upon continued unavailability
of a state-certifying examination in the language for which this designation has
been granted. Absent an extension of time granted only in exceptional
circumstances, failure to become certified within 2 years, or 1 year for anyone
employed in a court interpreting position, will result in forfeiture of a provisionally
approved designation. Renewal of registration shall be undertaken as provided
under rule 14.200(c).
       (b) Biennial Renewal Fee. Each certified and language skilled court
interpreter shall pay a biennial renewal fee in an amount set by the supreme court.
A certificate shall be suspended automatically upon non-payment, but shall be
reinstated upon application to the board, accompanied by payment and made
within 60 days of the date of suspension. Upon expiration of the 60-day grace
                                          14
period, any request for reinstatement must be made in accordance with rule 14.450.

       (c) Notification. The board shall notify all certified, language skilled,
and provisionally approved court interpreters in writing of the expiration date of
their certificates at least 90 days before such date. Notice shall be given by regular
United States mail, directed to the last mailing address on file with the board.
       (d) Continued Status in Exceptional Circumstances. If the board
determines exceptional circumstances warrant an extension of time within which a
language skilled or provisionally approved interpreter may obtain certification, the
interpreter will not forfeit the respective designation during the period of
extension. A language skilled or provisionally approved interpreter who is granted
an extension must, in lieu of a biennial renewal fee and as a condition of
maintaining formal designation, pay a fee in an amount proportionate to the time of
extension.


RULE 14.240.       MAINTENANCE OF OFFICIAL DESIGNATION
       (a) Assignments. Each certified, language skilled, and provisionally
approved court interpreter shall complete 20 law-related professional interpreting
assignments, or a lesser number of assignments totaling no fewer than 40 hours,
every two-year compliance period. Interpreters unable to complete this
requirement because of a limited need for interpreting services in their language
may be eligible, upon written request and board approval, for an extension of time
or exemption. Officially designated state-level court interpreters who are
employed by the courts in court interpreting positions may, in lieu of reporting
discrete law-related professional assignments, provide proof of court employment
and an affidavit averring compliance with this requirement.
       (b) Continuing Education. Each certified, language skilled, and
provisionally approved court interpreter shall earn 16 continuing education credits
every two-year compliance period. Application for approval of continuing
education credit shall be made in writing on a continuing education reporting form
furnished by the board. Certified and language skilled interpreters renewing
official designation shall return completed forms to the board with submission of
renewal fees. Provisionally approved interpreters shall submit continuing
education reporting forms to the board with applications for certification.
      (c) Approved Programs. The board shall keep and maintain a list of
approved continuing education programs. Approval of an educational program or

                                         15
activity not listed shall be at the board’s discretion and subject to approval on a
case-by-case basis.


             PART III. CODE OF PROFESSIONAL CONDUCT

RULE 14.310.        ACCURACY AND COMPLETENESS
      [NO CHANGE]

                                 Committee Notes
       The interpreter has a twofold duty: (1) to ensure that the proceedings in
English reflect precisely what was said by a non-English speaking person, and (2)
to place the non-English speaking person on an equal footing with those who
understand English. This creates an obligation to conserve every element of
information contained in a source language communication when it is rendered in
the target language.
       Therefore, interpreters are obligated to apply their best skills and judgment
to preserve faithfully the meaning of what is said in court, including the style or
register of speech. Verbatim, “word for word” or literal oral interpretations are not
appropriate when they distort the meaning of the source language, but every
spoken statement, even if it appears nonresponsive, obscene, rambling, or
incoherent should be interpreted. This includes apparent misstatements and
ambiguities.
       Interpreters should never interject their own words, phrases, or expressions.
If the need arises to explain an interpreting problem (for example, a term or phrase
with no direct equivalent in the target language or a misunderstanding that only the
interpreter can clarify), the interpreter should ask the court’s permission to provide
an explanation. Interpreters should convey the emotional emphasis of the speaker
without reenacting or mimicking the speaker’s emotions, or dramatic gestures.
Sign language interpreters, however, must employ all of the visual cues that the
language they are interpreting for requires, including facial expressions, body
language, and hand gestures. Sign language interpreters, therefore, should ensure
that court participants do not confuse these essential elements of the interpreted
language with inappropriate interpreter conduct.

       The obligation to preserve accuracy includes the interpreter’s duty to correct
any error of interpretation discovered by the interpreter during the proceeding.
Interpreters should demonstrate their professionalism by objectively analyzing any

                                          16
challenge to their performance.


RULE 14.320.        REPRESENTATION OF QUALIFICATIONS
       Interpreters shall accurately and completely represent their registrations,
certifications official state-level interpreter designations, other certifications,
training, and pertinent experience.

                                  Committee Notes
      [NO CHANGE]


RULE 14.370.        ASSESSING AND REPORTING IMPEDIMENTS TO
                    PERFORMANCE
      [NO CHANGE]

                                  Committee Notes
      If the communications mode or language of the non-English speaking person
cannot be readily interpreted, the interpreter must immediately notify the
appropriate judicial authority.
       Interpreters should notify the appropriate judicial authority of any
environmental or physical limitation that impedes or hinders their ability to deliver
interpreting services adequately (for example, the court room is not quiet enough
for the interpreter to hear or be heard by the non-English speaker, more than one
person at a time is speaking, or principals or witnesses of the court are speaking at
a rate of speed that is too rapid for the interpreter to adequately interpret). Sign
language interpreters must ensure that they can both see and convey the full range
of visual language elements that are necessary for communication, including facial
expressions and body movement, as well as hand gestures.
       Interpreters should notify the presiding officer of the need to take periodic
breaks to maintain mental and physical alertness and prevent interpreter fatigue.
Interpreters should recommend and encourage the use of team interpreting
whenever necessary.

      Interpreters are encouraged to make inquiries as to the nature of a case
whenever possible before accepting an assignment. This enables interpreters to
match more closely their professional qualifications, skills, and experience to
potential assignments and more accurately assess their ability to satisfy those

                                          17
assignments competently. Even competent and experienced interpreters may
encounter cases where routine proceedings suddenly involve technical or
specialized terminology unfamiliar to the interpreter (for example, the unscheduled
testimony of an expert witness). When such instances occur, interpreters should
request a brief recess to familiarize themselves with the subject matter. If
familiarity with the terminology requires extensive research, interpreters must
inform the presiding officer.
       Interpreters should refrain from accepting a case if they feel the language
and subject matter of that case are likely to exceed their skills or capacities.
Interpreters should feel no compunction about notifying the presiding officer if
they feel unable to perform competently, due to lack of familiarity with
terminology, preparation, or difficulty in understanding a witness or defendant.
Because of the difficulty in translating sound recordings, the practice of doing so in
court should be discouraged at all times. In certain instances, the presiding officer
will order the interpreter to translate in court an audio recording. In such case, the
interpreter should do it, but should state on the record that he or she cannot certify
the accuracy of the translation.


                            PART IV. DISCIPLINE

RULE 14.405.       SUSPENSION OR REVOCATION

      (a)    [NO CHANGE]
      (b)    Cause. Any of the following may constitute cause:

             (1)-(6) [NO CHANGE]

             (7)   nonpayment of renewal or late fees.


RULE 14.410.       DISCIPLINARY PROCEDURES
        (a) Initiation. Disciplinary proceedings may be initiated by a standard
form asserting a violation of these rules. The complaint shall be in writing under
oath and filed with the Office of the State Courts Administrator. The board may
initiate disciplinary proceedings on its own motion. The board shall be divided into
an investigative committee and a hearing panel, as established by rules of the
boardin accordance with guidelines published in board operating procedures
consistent with these rules.
                                         18
      (b)-(i) [NO CHANGE]



RULE 14.450.       REINSTATEMENT
       A court interpreter whose registration or official state-level designation has
been suspended or revoked may, at any time, apply in writing for reinstatement.
Such request shall explain why the applicant believes that he or she should be
reinstated, and shall be accompanied by a renewal fee in an amount set by the
board. Whether to grant or to deny such a request shall rest in the sole and
absolute discretion of the boardSuch a request shall be granted when the board
determines, based upon relevant facts and circumstances, good cause exists
warranting reinstatement. The board may impose such reasonable conditions upon
reinstatement as it deems appropriate.




                                         19